UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7083



SCOTTY NORMAN BALTHAZR,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1236-7)


Submitted:   February 25, 2004            Decided:   March 19, 2004


Before WIDENER, TRAXLER and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scotty Norman Balthazr, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Scotty Norman Balthazr seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).      The order is appealable only if a circuit justice

or   judge    issues   a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Balthazr has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

Balthazr’s motion to vacate judgment, and dismiss the appeal.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                   - 2 -